Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 1 of 9




                EXHIBIT B
               Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 2 of 9




From:                      Griffin, Mathew <mathew.griffin@polysciences.com>
Sent:                      Wednesday, July 10, 2019 3:19 PM
To:                        Griffin, Mathew
Subject:                   sales data raw
Attachments:               Sale17_xlsx; Sale18_xlsx; SalesSAP_xlsx; Sale13_xlsx; Sale14_xlsx; Sale15_xlsx; Sale16_xlsx




                                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 3 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale17.xlsx
                                  File Size
                             12799861 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 4 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale18.xlsx
                                  File Size
                              2976814 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 5 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                              SalesSAP.xlsx
                                  File Size
                              7206036 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 6 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale13.xlsx
                                  File Size
                             17983100 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 7 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale14.xlsx
                                  File Size
                             18570674 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 8 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale15.xlsx
                                  File Size
                             15987474 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
 Case 2:20-cv-03649-PBT Document 15-4 Filed 09/03/20 Page 9 of 9




                      Linked Attachment Download

The following attachment was removed from the associated email message.
You may download the attachment, if you are sure that it is safe to do so, by
               clicking the Click Here to Download link below.


                                 File Name
                                Sale16.xlsx
                                  File Size
                             13766289 Bytes
                          Click Here to Download


This attachment file has passed various security checks, but this does NOT
guarantee that the file is safe. You should only download the attachment if
                       you know and trust the sender.

  Attachment downloads are monitored and audited for security reasons.




                                      1
